 AMERICAN MODEL & PATTERNAmerican Model & Pattern, Inc. and InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW.Case 7-CA-2013521 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 29 April 1983 Administrative Law JudgeWilliam F. Jacobs issued the attached decision.Thereafter, the Respondent filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,1andconclusions2and to adopt the recommended Orderas modified. 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and hereby orders that theRespondent, American Model & Pattern, Inc., St.Clair Shores, Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order as modified.1. Substitute the following for paragraph l(d)."(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.Ws e note that no one filed exceptions to the judge's conclusion thatthe Respondent violated Sec. 8(aXl) of the Act by granting a wage in-crease to employees on 17 July 1981.Members Hunter and Dennis find it unnecessary to pass on the judge'sconclusions that the Respondent violated Sec. 8(aXl) by Albert Blanken-burg's interrogation of employee Louis Nagy in mid-July 1981, and byDavid Gunsberg's interrogation of Paul Harrington on 9 December 1981,because finding such violations would merely be cumulative. MemberZimmerman would adopt the judge's finding that those interrogationswere unlawful.s The judge recommended that the Board issue a broad cease-and-desist order requiring the Respondent to cease and desist from violatingthe Act "in any other manner." However, we do not find the Respond-ent's conduct in this case egregious enough to warrant the issuance ofsuch an order. Consequently, we shall substitute the narrow language, re-quiring the Respondent to cease and desist from violating the Act "in anylike or related manner," for the provision recommended by the judge.See Hickmott Foods, 242 NLRB 1357 (1979).269 NLRB No. 582. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interrogate employees concerningtheir union activities.WE WILL NOT restrict employees' time in theplant prior to and after their shifts in order to inter-fere with their rights to engage in union activities.WE WILL NOT grant wage increases to employ-ees where the purpose of such action is to interferewith their Section 7 rights.WE WILL NOT discourage membership in theInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, UAW or any other labor organization bydiscriminatorily laying off any of our employees.WE WILL NOT discriminatorily assign employeesto the night shift because of, or in order to inter-fere with, their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed to you by Section 7 ofthe Act.WE WILL offer Paul Harrington immediate andfull reinstatement to his former position on the dayshift or, if such position no longer exists, to a sub-stantially equivalent position without prejudice tohis seniority or other rights and privileges previ-ously enjoyed, and make him whole for any losses,including loss of pay, with interest, which he mayhave suffered because of our discrimination againsthim.309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain,or refrain from becoming or remaining, members ofa labor organization.AMERICAN MODEL & PATTERN, INC.DECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge. Thecharge in the instant proceeding was filed on December17, 1981,1 by International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, hereinafter called the Union. The com-plaint issued February 12, 1982, alleging that AmericanModel & Pattern, Inc., the Respondent, violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended, the Act, by discriminatorily laying off its em-ployee, Paul Harrington, because of his activities onbehalf of the Union, and violated Section 8(a)(1) of theAct by unlawfully granting pay raises to its employees,coercively interrogating its employees, disciminatorilyrestricting employees' time in the plant before and aftertheir shifts,2and engaging in surveillance of its employ-ees' union activities, all for the purpose of discouragingthe union activities of said employees. The Respondent,in its answer, denies the commission of any unfair laborpractices.The case was heard before me on November I and 2,1982, at Detroit, Michigan. All parties were representedat the hearing and were afforded full opportunity to beheard and to present evidence and argument. The Gener-al Counsel and the Respondent filed briefs. On the entirerecord, my observation of the demeanor of the witnessesand after giving due consideration to the briefs, I makethe followingFINDINGS OF FACT3The Agency Status of John Payne and AlbertBlankenburgThe complaint was amended at the hearing to allegeJohn Payne as a supervisor. Payne, at all times relevant,has been employed by the Respondent as a working fore-man on the night shift. As such, Payne directs the othernight-shift employees4and assigns them duties. AlthoughPayne does the same work as rank-and-file employees, healso spends a certain percentage of his time in supervis-ing them, and is free to take time off as he chooses, torelax, to roam about from job to job talking to employ-ees, or to take time out to read. When work-relatedproblems arise, when repairs or major changes must bemade, employees seek out Payne for direction. Payne as-signs overtime and Saturday work, independently grantsI All dates are in 1981 unless otherwise noted.2 Related allegations were withdrawn at the hearing.3 The complaint alleges and the answer admits that the Board has ju-risdiction herein and the Union is a labor organization within the mean-ing of the Act.* There have been, during relevant periods, four or five rank-and-fileemployees working the night shift.requests of employees to leave the job early and is usual-ly the only person in authority present during the nightshift. On at least one occasion Payne reprimanded an em-ployee for missing too much time and was ultimately re-sponsible for the termination of that employee. I find onthe basis of these facts that John Payne is a supervisorwithin the meaning of Section 2(11) and is, and has beenat all times relevant, an agent of the Respondent withinthe meaning of Section 2(13) of the Act.Albert Blankenburg,5sometimes called the day-shiftforeman, sometimes called a working leader, has workedfor the Respondent for 14 years. He does much of thesame work as rank-and-file employees but in additionhelps the others do theirs and shows them how it is to bedone. Any employee needing help with his work mayask Albert for assistance, particularly if it has to do withwelding, a skill at which he is more proficient than otheremployees. In addition to aiding employees on request,Albert has, at times relevant herein, directed employeesin work procedures and assigned them tasks.6Despitethe fact that in making the assignments, Albert may beacting, in many cases, merely as a conduit, employeeslook on him as a member of management because hemakes such assignments, because he is the brother ofKarl Blankenburg, the owner of the Company, because itis well known that he is on the board of directors of thecorporation and because he is part owner of the buildingwhich houses the Company. Further, in addition tomerely assigning tasks to other employees, there is testi-mony that Albert tells rank-and-file employees whenthey should work overtime and when they should workSaturdays. In this connection, Harrington testified thaton one or more occasions Richard Giacobbi, the headforeman, came out of his office and told Albert that hewanted some employees to work overtime and then leftit to Albert to choose whomever he wished to work.Albert did so. On other occasions, Albert was heard toreprimand employees for poor workmanship and on atleast one occasion threatened an employee with a day offbecause of it. He has also granted permission to employ-ees, on request, to leave work early, sometimes afterclearing it with his superiors, sometimes before. Albert'swages are $12.40 per hour. Payne's are $10.90 per hour.Rank-and-file employees' wages are less than either.These facts, when considered together with incidents de-scribed below, convince me that Albert is, and has beenat all times relevant, acting as an agent of the Respond-ent. Mars Sales & Equipment Co.,7242 NLRB 1097(1979), 626 F.2d 567 (7th Cir. 1980).The Unfair Labor PracticesIn 1978 there was an organizational effort at the Re-spondent's plant. Paul Harrington, an employee of 9i Herein called Albert, in order to differentiate him from the owner ofthe Company, Karl Blankenburg, herein called Karl.e Albert denied that he assigned tasks. However, I credit the testimonyof Huarrington and Thomas to the contrary. Richard Giacobbi, anothermember of management, testified that he tells Albert what jobs are to beworked on and who is to do the assigned work, and Albert merely passeson the instructions' In Mars it was decided that the son of the president of the companywho was also a director was clothed with apparent authority.310 AMERICAN MODEL & PATTERNyears and the discriminatee herein, took an active partduring that campaign in talking the employees out ofchoosing union representation. He told Ed Sobolewski,8the plant manager and vice president of the Respondent,that if the Union were unsuccessful in its attempt to or-ganize, employee meetings with management couldfollow with improved working conditions resulting fromsuch meetings. Sobolewski agreed with the suggestionwhereupon Harrington went back to the employees andtold them to let him have a chance to try to work thingsout internally with the Company, and if it did not work,next time he, Harrington, would stick with the employ-ees in their organizing attempt. The employees agreedand the organizational attempt failed.Thereafter, two meetings were held at which Harring-ton acted as spokesman for the employees in bringing tothe attention of management problems concerning work-ing conditions at the shop. However, as it appeared toSobolewski that only Harrington voiced any opinions atthese meetings, they were discontinued for lack of inter-est. Nevertheless, when any subsequent dissatisfactionwith working conditions arose, Harrington would takethe problem into the office and advise management aboutit. Thus, for the next several years, Harrington continuedto act as spokesman for the employees, bringing to Sobo-lewski's attention, at different times, the employees' dis-satisfaction with wages and with the lack of cost-of-living increases, the need for additional wage benefitsand the various problems which arose from time to timebetween the employees and Albert Blankenburg.In early July 1981 a fellow employee asked Harringtonwhat he thought about being represented by a union.Harrington replied that it would depend upon the par-ticular union, that he did not wish to be associated withthe Pattern Makers Union.9The employees advised Har-rington to think about it.The solicitation of Harrington occurred about the timethat the other employees were "hounding" him abouttheir not getting any cost-of-living increases or raises.They wanted to know what had happened to all of themeetings that had been promised in 1978 and the dentaland optical plans which the Company had promised tolook into. About the second week in July, as a result ofpressure from the other employees, Harrington ap-proached his foreman,1' Richard Giacobbi, and askedhim about a cost-of-living increase for himself and theother employees. Giacobbi replied that he would discussHarrington's request with Sobolewski and get back toHarrington later. When he did so, he told Harringtonthat the employees would not be getting a cost-of-livingincrease. Giacobbi added that Karl had said that the onlyproblem in the shop was Harrington and that, if they gotrid of him, they would not have any more problems.8 Sobolewski is an admitted supervisor under the Act.9 The shop contains two departments, the metal shop with which thiscase is primarily concerned and the pattern or wood shop, whose em-ployees are represented by the Pattern Makers Association of Warren.The metal shop was represented by the Pattern Makers for about 6months in 1974.'0 Richard Giacobbi is conceded to be a supervisor within the meaningof the Act.On July 16 Business Agent Tony Martini had authori-zation cards and explanatory letters mailed out from theUnion's office to employees of the Respondent. Amongthose sent authorization cards were Harrington andAlbert. Employee Larry Thomas testified that he re-ceived his card on July 18 or 19. Since July 19 falls on aSunday, I shall find that he received his card on July 18and that the other employees likewise received theirs onJuly 1711 or 18 since the cards appear to have beenmailed all at the same time. Similarly, Harrington's cardis dated July 18, and he credibly testified that he signedit on that date.Shortly after the authorization cards were mailed inmid-July, employee Louis Nagy was in the shop workingabout 3 or 4 feet from Albert. At one point Giacobbi andSobolewski came by and Nagy heard Albert tell theother two that there were union activities going on inthe shop because he had received a union letter and au-thorization card. A little later Albert asked Nagy if hehad received a letter from the Union. Nagy stated thathe had not yet received one. Albert then said that Nagywould probably receive one later that day or the follow-ing day.' 2Nagy received a card the following day.I have found, based on Albert's status with Respond-ent, described supra, and his activities described here aswell as infra, that he is and has been at relevant times anagent of the Respondent. Consequently, I find that his in-terrogation of Nagy on this occasion was violative ofSection 8(a)(1) of the Act.About I week after receiving the authorization cardsfrom the Union, some employees received wage in-creases ranging according to company records, from 20cents to 24 cents per hour, effective July 17, the datewhen some or all of them received their authorizationcards from the Union and management was advised byAlbert of the initiation of the union organizational cam-paign. The employees were not advised in advance thatthey would receive the July increases. On the contrary,as noted above, Harrington had been advised that therewould not be any cost-of-living increases. Following re-ceipt of the increases, no explanation was offered to theemployees as to why they had received the wage in-creases.The General Counsel alleges that the July 17 wage in-creases were granted to discourage the Respondent's em-ployees from supporting or engaging in activities onbehalf of the Union. Indeed, the timing of the unan-nounced wage increase occurring as it did, immediatelyupon the Respondent's learning of the Union's organiza-tional campaign, would tend to support this allegation.The Respondent, on the other hand, through the testi-mony of Sobolewski, contends that the July 17 increasewas one of several which are periodically given and inthis case was occasioned by a review of economic condi-tions which called for a raise. The decision to grant the' Employee Frederick Ozga signed his authorization card on July 17." I credit Nagy's testimony with regard to this incident and find it tohave occurred as he described. Consequently, Albert's testimony, whereit is inconsistent with that of Nagy, is not credited. I find that manage-ment first learned of the Union's organizational drive on or about July 17or 18.311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDraise, Sobolewski testified, was made by himself and theowner of the Company on or about July 15, and the sizeof the raise was dictated by the worth and experience ofeach individual employee and his daily output. The Re-spondent offered no documentation to support his testi-mony that the wage increase in question was based on aneconomic review,13nor were production figures offeredto show any equation between an employee's productionand the amount of his wage increase. The Respondentand the General Counsel did, however, offer into evi-dence records reflecting the dates and amounts of previ-ous wage increases, records which upon analysis are ofevidentiary value.Sobolewski testified, at one point, that the fact thatmany of the raises had been previously given during thethird, sixth, and ninth months should not be consideredas reflecting a pattern. Elsewhere, however, he testifiedthat the woodshop employees are given cost-of-living in-creases three or four times a year, and that the industryhas set a pattern of granting cost-of-living wage increasesin March, June, September, and December. The implica-tion is that the Respondent applies the industry patternto its wood shop employees. Sobolewski went on to statethat within a week or two of the time the wood shopemployees receive their cost-of-living increases, themetal shop employees also receive increases provided in-creases are economically feasible. Sobolewski insistedthat these increases are not, however, cost-of-living in-creases but are merit increases. Employee Ozga testifiedto the contrary, that cost-of-living increases are usuallyreceived every quarter.Analysis of the company records14indicates that overthe past several years employees have received both indi-vidual and across-the-board raises. There is little doubtthat the individual raises were in fact, merit increases asSobolewski testified. However, of the last 10 across-the-board wage increases granted prior to July 17, 9 ofthem,'15dating back to March 26, 1979, show that eachemployee received exactly the same wage increase."'For that reason I find it more likely that these wage in-creases were cost-of-living increases rather than merit in-creases. Moreover, each of these wage increases wasgranted during the 3d, 6th, 9th, and 12th months ofwithin a few days thereof. Thus, the employees receivedthe following wage increases on the dates indicated:1' Karl testified that the Company's fiscal year ended in December andthat 6 months after December 1981 the Company called in an outside ac-counting firm to give the Company a complete financial report. Based ona review of this report which indicated that the company was doingbetter than anticipated, he testified that he directed Sobolewski to givethe employees a raise in the middle of July. Neither the report of the ac-counting firm nor the company's review thereof, if indeed either ever ex-isted, was offered into evidence.14 O.C. Exhs. 6a-6e covering employees Albert Blankenburg, DuaneDevereaux, Paul Harrington, Arvin Schemer, and Frederick Ozga."' The single exception occurred on March 17, 1980, when inordinate-ly high wage increases were granted to four of the five employees whoserecords were offered as evidence.I' Individual increases numbered but two since March 26, 1979. Thus,Scheffler received a 25-cent-wage-increase on September 8, 1980, andHarrington received a 15-cent-wage increase on October 22, 1979. Priorto March 26, 1979, the across-the-board wage increases differed and meritprobably was, indeed, a factor.1979March 26June 11Aug. 27Dec. 101980March 1717Varied and unusuallyhigh wage increaseswere granted.June 16Sept. IDec. 11981March 26June 22$.13.24.25.21$.13.13.11.08.20Thus, it would appear that an analysis of the recordsof the Company would indicate that metal shop employ-ees received quarterly wage increases based on cost-of-living considerations rather than periodical increasesbased on merit, experience, and output. This, then,having been established, the question arises: How doesthe July 17 wage increase fit into the pattern? Theanswer is that it does not! The July 17 raise was grantedafter the June 22, 6-month quarterly cost-of-living in-crease was given and long before the 9-month quarterlycost-of-living increase was due the following September.There being no credible explanation offered by the Re-spondent, I find that the July 17 wage increases, all dif-fering in minor amounts, were all granted solely as a re-action to the employees' union activities and were there-fore motivated by unlawful considerations in violation ofSection 8(a)(1) of the Act. Leisure Time Tours, 258NLRB 986 (1981), affd. 111 LRRM 2280 (3d Cir. 1982).Following the receipt of the authorization cards by theRespondent's employees on or about July 17 and 18,Albert interrogated Harrington and other employees'sasto whether or not they had received communicationsfrom the Union and whether or not they intended tosend their (signed) cards back. Having found that Albertwas acting as agent for the Respondent during thisperiod, his interrogation of rank-and-file employees con-cerning this matter was attributable to the Respondentand was clearly violative of Section 8(a)(1). 9The day after Harrington received his authorizationcard from the Union, Richard Giacobbi came up to himfirst thing in the morning and asked him if he had seenAl's card and the letter he had gotten from the Union.When Harrington replied that he had not seen theseitems, Giacobbi informed him that Albert had given hiscopy of the letter to Karl and that it was then lying onthe conference room table. Half an hour later Harringtonwent into the conference room and saw the letter on theI The exceptional wage raised note, supra." Albert admitted several incidents of interrogation on his part duringthis period.'o Mars Sales, supra, Scotts IGA Foodliner, 223 NLRB 394 (1976), affd.549 F.2d 805 (7th Cir. 1977).312 AMERICAN MODEL & PATTERNtable. A day or two later Albert informed Harringtonthat he would be receiving a cost-of-living increase. Ifind the incidents to be additional evidence of Albert'salliance with management and of his agency status aswell as evidence that the granting of the wage increaseswas motivated by unlawful considerations rather thaneconomic reasons.On July 20 an anonymous letter was sent to the Unionsigned, "Your friends at American Model and Pattern"requesting that "a list of legal rules on forming a union"be sent to all employees and to the management in order"to nullify and supress any future company scare tac-tics." On July 21, another letter was sent to the Union,similarly signed, referring to "what we believe is abribe" and noting that an 8-percent raise was to be re-ceived by all employees on payday, Thursday, July 23,1981. The writer complained that the raise might upset afuture vote and urged the Union "to check it out." OnJuly 30, Tony Martini, UAW organizer for Region 1,mailed to the Respondent's employees additional authori-zation cards along with the information requested in theanonymous letter of July 20. Despite these additionalmailings, after the July wage increases were received,and perhaps because of them, union activity died downamong the Respondent's employees.In September the Respondent failed to grant the usualquarterly cost-of-living wage increase to its employees.Harrington, once again acting as spokesman, questionedRichard Giacobbi early in October about the overdueraise. Giacobbi promised to talk to Sobolewski about it.Half an hour later Giacobbi returned and advised Har-rington that the employees would not get the cost-of-living increase. He added that Sobolewski would talk toHarrington later about it but he never did.Having been advised by Giacobbi that no cost-of-living increase would be forthcoming, Harrington con-tacted Martini and asked him what had happened withthe campaign. Martini replied that he had not receivedenough signed authorization cards but would send outadditional ones with another letter.On October 7 Martini sent out additional letters to theRespondent's employees urging them to sign authoriza-tion cards and to select the Union as their bargainingagent. One such letter was received by Albert although,according to Martini, he did not authorize its sending.Harrington, who also received a second authorizationcard and letter, discussed their receipt with five or sixother employees and urged them to sign their cards andsend them back to the Union. One of the individualswith whom Harrington spoke at this time was JohnPayne. He asked Payne whether he intended to sign andreturn the card. Payne replied that he did not intend todo so, that he was part of management and should beloyal to Karl. Since I have already determined thatPayne is and was a supervisor at this time, it is clear thatthe Respondent through this discussion gained some in-sight into Harrington's participation in the Union's orga-nizing campaign.In early November Harrington had another one ofseveral telephone conversations with Martini duringwhich the two exchanged information concerning theprogress of the organizational campaign. They agreed toschedule a meeting for the coming weekend and Martinirequested Harrington to notify the workers in the shopbecause of the shortness of notice. Subsequently, Har-rington advised the other employees about the unionmeeting, at the same time obtaining information concern-ing their opinions of the Union. Among those withwhom Harrington talked was Payne. He asked Payne ifhe intended to attend the forthcoming meeting. Payne re-plied that he would not attend because the employeeswould feel uneasy if he were there, that he was part ofmanagement and was going "to stick with Karl." WhenHarrington asked Payne how he felt about the Union,Payne replied that he was against it. The extent of Har-rington's involvement was further made known to man-agement through this conversation between Harringtonand Payne.On November 7 the union meeting took place and wasattended by a majority of the employees. Albert did notattend. The organizational drive was discussed and Har-rington was chosen as the Union's observer at the repre-sentation election which had been or was in the processof being scheduled.On November 8 and 9, the Respondent held two meet-ings with its employees, the earlier one for its night-shiftemployees, the one on November 9 for the day-shift em-ployees. During the meeting with the day shift, Karl andSobolewski addressed the employees.20Sobolewski reada letter21aloud to the employees. The letter which heread was from Martini who claimed to have receivedsigned authorization cards from a majority of the Re-spondent's employees and intended to go to an election.After Sobolewski read the letter, Karl made a speech.He said that he could not understand why the employeesfelt that they needed representation by a third party, bya union. He added that he was surprised that the employ-ees wanted the UAW to represent them. He then askedthose present why they wanted a union. At first no oneanswered. Karl then asked the employees if they werereally serious about wanting a union. He directed themto speak up and state if they were for it. He added that ifthey were really serious and if a majority wanted aunion, they could have it right then, that they would noteven have to have an election and waste time and moneyon attorneys' fees. Albert and Gary Vican, Karl's son-in-law, spoke up. Albert said that he did not want theUnion and had not sent his card in.22Vican added thathe did not want the Union either. Harrington, however,spoke up in favor of the Union stating that it was obvi-ous that "a lot of the guys felt that they needed a Unionto represent them ...because of the way they weretreated ...that the company gave the employees cost-of-living increases when it wanted to with no setpolicy." He added that the workers were very unhappy.'o Giacobbi was also present.sx Harrington testified that Sobolewski read a second letter which wasfrom the National Labor Relations Board and which specified that thedate of the election would be December 10. Since the date of the electionwas not agreed upon and approved until November 25, Harrington wasin error. If, in fact, a letter from the NLRB was read, it probably con-cerned the filing of the petition.22 Albert denied making these statements. However, I credit Harring-ton's testimony in this regard.313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarrington complained that changes had been promisedbut that the promised changes had never come about2sand that that was the reason the employees felt that theyhad to have representation. As usual, Harrington acted asspokesman and was the only one present to speak up. Hecommented about not receiving the cost-of-living in-crease. Karl replied that the employees had to be prettydumb not to realize why they had not received a cost-of-living increase when he was creating jobs for the em-ployees. He stated that he was upset about the employeesgetting a union but added that he would not fight it inas-much as he could see they had already made up theirminds. Despite this statement, the Respondent did notrecognize the Union because, as Karl testified, the em-ployees did not speak up at this meeting to confirm thatthey were all for the Union, so he decided to go throughthe regular election process. The purpose of the meeting,according to Karl, was to determine whether or not anelection was necessary.It is quite apparent that the meeting of November 9had two effects. Clearly, Karl's interrogation of his em-ployees concerning their union preferences was violativeof the Act, and I so find. Secondly, Harrington's firmstand gave the Respondent every reason to know, if ithad not been evident already, that he was the drivingforce behind the organizational drive among the employ-ees.Following the November 9 meeting Albert, on a dailybasis, would ask the employees which of them had orhad not sent their signed authorization cards back to theUnion. I find this continuous interrogation of the Re-spondent's employees by its agent, Albert Blankenburg,violative of Section 8(a)(1) of the Act.One afternoon in November Harrington stayed afterwork to clean up his toolbox. Quitting time was 3:30p.m. and, about 4 p.m. Sobolewski came up to Harring-ton and told him to leave.24He added that the Companydid not want him around the shop and he should be offthe premises within 5 minutes after the buzzer went off.Harrington replied that he had never heard of anythinglike that. Sobolewski said that he did not want to argueabout it, that he had to get off the premises. Harringtonlocked up his toolbox and left.According to Harrington he had, on a number of oc-casions prior to this incident, stayed late after his shiftwas over. Sometimes he stayed just long enough to cleanup his tool box while on other occasions he remaineduntil 10 or II p.m. Prior to this incident in November,no one had ever told Harrington that he was not sup-posed to hang around the shop, nor had he ever heard ofsuch a rule or policy which precluded employees fromstaying late after their shift was over. Employee Ozgatestified that prior to the November incident involvingSobolewski and Harrington, which he heard about indi-rectly, no rule existed which precluded employees fromcoming to work early or from staying in the shop afterI' Specifically Harrington mentioned that the employees wanted adental plan and an optical plan, matters discussed several times over theprevious years and under review at the time, according to Sobolewski.s4 Giacobbi was present at the time.their shift was over. Employee Thomas, in his testimony,supported that of Harrington and Ozga in this regard.Giacobbi testified that there is a rule at the shop thatemployees are not to be in the plant more than 15 min-utes before their shift starts, nor more than 15 minutesafter it ends. Giacobbi stated that this rule had alwaysbeen in effect and that the policy was in writing. Nosuch written policy was, however, offered into evidence.Giacobbi also testified that employee Snyder had beenwarned about breaking this rule. Snyder, however, wasnot called to testify to corroborate Giacobbi's testimony.According to Giacobbi the policy was discussed betweenGiacobbi and Sobolewski about a year before the hear-ing, which would have placed it in November during theheight of the campaign.There is a head-on credibility problem here betweenthe testimony of Giacobbi who testified that the rule inquestion had always been in effect and the testimony ofHarrington, Ozga, and Thomas who testified that it wasnewly instituted in November during the organizingcampaign. I credit the employees on this point and find,based on the timing of the institution of the rule and thecontent of a similar occurrence the following January,discussed infra, that the rule was newly instituted, hadnever been in writing or enforced before, and that thepurpose of the rule was to keep Harrington from discuss-ing the Union with fellow employees and was thereforediscriminatorily motivated.On November 25, Martini sent out a letter to the Re-spondent's employees advising them that there would bea meeting at the union office on Saturday, December 5,at 1 p.m. Between November 25 and December 5, Albertasked several employees, including Larry Thomas,whether they intended to attend the meeting. Inasmuchas I have found that during this period Albert was actingas agent for the Respondent, his questioning of Thomasand other employees concerning their planned attend-ance at the meeting was in violation of Section 8(a)(1).On December 5 the meeting was held. Harrington wasone of the first employees to arrive. Martini asked Har-rington to introduce the other employees as they arrived.He began to do so when at that point Albert arrived.Martini asked Albert what he was doing there. Albert re-plied that he had received a letter inviting him. Martiniargued that this was not so. Albert offered to go homeand get the letter, which he did. When he returned halfan hour later and showed Martini the letter in the enve-lope addressed to him, Martini threw it on the table anddenied that he had ever sent it. Harrington picked up theenvelope and it was then passed around from hand tohand among the employees present. By the time the em-ployees were through handling the envelope, Albert'sname had been completely erased by the handling. Mar-tini accused Albert of getting the letter from someoneelse and asked him to leave. Albert complied.The question, then, is whether under the circumstancesthe Respondent can, through Albert's action, be held tohave violated Section 8(a)(1) on the basis of his surveil-lance of union activities at the December 5 union meet-ing. In my estimation, contrary to the professed suspicionof the General Counsel, there is insufficient reason to314 AMERICAN MODEL & PATTERNconclude that Albert did anything fraudulent with regardto his receipt of the invitations5to the December 5union meeting. On the contrary, I find that Albert re-ceived a legitimate invitation to the December 5 meeting,albeit probably mistakenly sent, and decided to accept itand attend the meeting for whatever reason he had inmind. Granted, as the General Counsel suggests, hemight well have turned over any information he wouldhave obtained to Respondent, but there is no hard evi-dence to indicate that this was the plan. All the recordshows is that Albert was invited to attend the unionmeeting by the Union itself, and this is no violation.Preiser Scientific, Inc., 158 NLRB 1375 (1966). WhenMartini decided that Albert should not attend, he simplyleft. I find no merit in the surveillance allegation.Sometime after the December 5 meeting Albert dis-cussed with employees Gary Vican and Arvin Schefflerthe meeting of that date. He talked to them in order tofind out what had occurred at the meeting although, ac-cording to Albert, Schemer volunteered the informationwithout his having asked for it. To the extent that Albertadmitted interrogation concerning what had occurred atthe December 5 meeting, I find the Respondent in viola-tion of Section 8(a)(1) of the Act.On December 8 and 9, the Respondent held meetingswith its employees, on December 8 with the night shift,on December 9 with the day shift. Harrington attendedthe day-shift meeting on December 9. At this meetingKarl addressed the employees and then passed around anumber of quotations to be read by those present show-ing how the Company would not be able to compete ifthe Union got in. He added that if the Union got in hewould be obligated to negotiate with them. He also saidthat his lawyer, David Gunsberg, would be in later totalk to the employees, and about half an hour later Guns-berg arrived. When Gunsberg talked to the employees hesaid that he would do his best to keep the Union out butif he did not succeed, then he would represent the Re-spondent in negotiations. He reiterated that if the Re-spondent had to pay union scale it would not be com-petitive. He noted how certain automobile companiesand other corporations that had competitive problemsfarmed out jobs to foreign countries where jobs could bedone cheaper than in the United States. He did not, how-ever, state that the Respondent planned to take suchaction. The meeting then broke up.About half an hour after the Company's meeting withthe employees, Harrington went back into the confer-ence room in order to get a cup of coffee. Karl, Sobo-lewski, and Gunsberg were still present. Harringtonheard Gunsberg ask the others who he was. Gunsbergthen asked Harrington what the problem was "backthere" and stated that he felt that Harrington was the"s Martini testified that the envelope which contained Albert's invita-tion was different from the envelopes addressed to the other employees. Ifind, however, that whereas R. Exh. 3a (Albert's envelope) differs fromR. Exh. 2s (an earlier envelope addressed to Albert) as Martini suggests,R. Exh. 3a appears identical to R. Exh. 4 (an envelope addressed to em-ployee Vican). Martini's evidence appears inconclusive. Moreover, whywould Albert bother to create such a fiction when the Union could anddid turn him away whether or not he had been sent such an invitation. Iconclude that Albert was sent the same invitation received by the otheremployees and chose to accept it just as did the others.one who was doing most of the talking for the other em-ployees. He then told Harrington that he "wanted toknow why the guys wanted a union," and what theproblems were. Harrington replied that "the guys didn'tlike the way they were treated, that they were treatedlike dogs." He complained that the employees receivedcost-of-living increases only when management wantedto give them, and the men did not like this at all. Har-rington stated .that the men "had tried it one time with-out a union, and it didn't work." When Gunsberg askedwhy, Harrington replied that all of the Company's prom-ises had fallen through, that "the company never kept itsword on a lot of the promises." Harrington ended up bystating that he had stuck with the company on a numberof occasions before but this time he had "to stick withthe guys back there" because he had given them hisword. He stated that he would be the union observer atthe election the following day. This interrogation of Har-rington by Gunsberg appears as credibly testified to byHarrington. Gunsberg did not testify at all. Neither So-bolewski nor Karl26denied Harrington's description ofwhat was said. I find Gunsberg's interrogation of Har-rington on this occasion violative of Section 8(a)(l).On December 10, before the election, Albert ques-tioned several employees as to how they thought theelection would come out. When Harrington replied thathe did not know, Albert commented that he hoped thatthe employees would not make a mistake.The election took place as scheduled on December 10with Harrington acting as the Union's observer. Thetally indicated nine votes for the Union, seven against,with four challenged ballots. Thus, the question of repre-sentation remained unanswered as of that date.Following the election employee Harrington joinedtwo other employees at Gilbert's Bar where subsequentlythey were joined by Albert. The four discussed the out-come of the election. During the discussion Albert statedthat he knew that Harrington represented the employees.He added that Harrington should not worry about hisjob because Harrington was the best man that he hadand he was not going to let anything happen to him.Albert gave these assurances several times during thecourse of their stay at Gilbert's Bar. After some addition-al discussion about the outcome of the election and howcertain individuals may have voted, they all left andwent to a second bar where the discussion continued.Albert again assured Harrington that he was his best manand that he would not let anything happen to him.27On the morning of December 11, about 7 a.m., Har-rington went into the conference room for a cup ofcoffee. Present when he entered were Karl, Albert, andSobolewski, all conversing. About 8:30 a.m. Harringtonnoticed Albert leave the building. Shortly thereafter,Karl called the rest of the metal shop employees into the26 Sobolewski stated that when Harrington came back into the confer-ence room he volunteered that he really had nothing to do with theUnion and had neither caused the election to take place nor distributedthe authorization cards. Harrington did not deny making these state-ments. Neither Sobolewski nor Karl could recall anything Ounsberg saidduring his conversation with Harrington.'I The description of this incident is based on Harrington's crediteduncontradicted testimony. Albert did not testify concerning this event.315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconference room and stated that there was going to be alayoff, pointedly adding that the layoff would not neces-sarily be by seniority. Karl said that the employeeswould be told by the end of the day which of themwould be laid off, after the decision had been made bymanagement.28The meeting lasted about 10 minutesafter which the employees went back to work.Later that morning, Karl, Sobolewski, and Giacobbimet to decide who was to be laid off.29Only Karl testi-fied as to this meeting. According to him, the first thingthey did was to pull the employees' attendance recordswhich are kept on a weekly basis and which include in-formation concerning whether an absence was excusedor not. The records also include the number of times anemployee is late. Karl testified that these records were"the number one criterion" for deciding which of theemployees should be laid off and that the second consid-eration was the work qualification of each employee asdetermined by Sobolewski and Giacobbi. Although theattendance records of the employees generally were "notthat great," Harrington's, according to Karl, was thepoorest. He was also, Karl testified, the least qualifiedemployee of those in his work classification, although allof them including Harrington were considered good.Karl specifically denied that seniority played any part inthe company's decision as to which of its employeesshould be laid off because the company does not use se-niority.Employed in the metal shop as of December 11 wereabout 16 individuals, all listed on a personnel type docu-ment30entitled, "Wage History." The 16 employeeswere listed on this document in accordance with theirdates of hire, i.e., in acccordance with seniority. Goingdown this list of employees, it is clear that the Respond-ent decided to keep six of its seven oldest employees,Harrington being the exception. Of the remaining nineemployees the Respondent chose to keep Scheffler, ninthin seniority, rather than Schneider, eighth in seniority.These two employees had been hired within 9 days ofeach other, practically at the same time, in January 1977.Scheffler, however, had been hired at 25 cents per hourmore than Schneider and for that reason I assume wasinitially considered a potentially more valuable employ-ee. Of the seven remaining employees all were laid off,all younger in seniority, except Champagne the only full-time truckdriver.31 In short, I find that despite Karl'stestimony, seniority was generally followed during theDecember 11 layoff, Harrington being an exception.With regard to Karl's testimony that attendance wasthe "number one criterion" for deciding which of hisemployees to keep and which to lay off, the record isbarren of proof to support Karl's bald assertion. Karl*8 The parties stipulated that the layoff, as such, was economically mo-tivated. The General Counsel alleges, however, that the choice of Har-rington was discriminatorily motivated."I Albert reportedly played no part in the decision.o0 R. Exh. 6.at Bewley, the other truckdriver, had more seniority than Champagnebut was working only part time at the time. During an earlier layoffwhen Champagne was working part time and Bewley was working fulltime, Champagne was laid off and Bewley retained.stated that he, Sobolewski32and Giacobbi first analyzedthe weekly attendance records to decide who should belaid off. Inasmuch as these weekly records were not of-fered to support his testimony, I draw the adverse infer-ence that either they do not exist or, if they do, they donot support Karl's testimony.Harrington credibly testified that he has never re-ceived any type of written reprimand and that his attend-ance was never the subject of discussion between himselfand management except for a single instance which oc-curred several years before the hearing. On that occasionHarrington was out sick 1 day, then reported in the nextday. Upon his return Giacobbi asked Harrington abouthis l-day absence and when Harrington replied that hehad been sick, Giacobbi commented, "Well, you reallydon't have nothing to worry about because Al sets an at-tendance policy for everybody else, and they'll never beable to get rid of you because of his attendance."s3Har-rington testified that Albert did, in fact, have attendanceproblems. Sobolewski testified concerning attendancerecords of various employees but again, no corroboratingrecords were placed in evidence. Sobolewski testifiedthat Albert had been given several written reprimandsover the years for poor attendance but had never beensuspended nor docked for it; that Payne had been disci-plined because of attendance problems; that Devereauxhad been talked to and possibly Laba, Jones, andScheffler had been talked to about attendance. As forHarrington, Sobolewski testified that he received oneverbal warning from Giacobbi and one from himself. Inmy opinion, just from Sobolewski's testimony alone itwould appear that Harrington's attendance record34wasno worse than that of the other employees. I find that ithad nothing to do with his layoff.With regard to Karl's claim that Harrington was theleast qualified of the employees in his classification, Inote that the Respondent's own records indicate that asof the date of the layoff, Harrington was the sixth high-est paid employee. I assume that there is some relation-ship between the wages earned by Respondent's employ-ees and their value to Respondent, as employees. Alongthis line I note that Harrington was paid $9.40 per hourand was laid off while employees with less seniority: De-vereaux, $9.50 per hour; Macha, $7.93 per hour; andScheffler, $8.34 per hour were retained.36 I note furtherthat Devereaux's job classification-machinist and moldfinisher-and Scheffler's job classification-machinist up-grader and duplicator-are closely related to Harring-ton's while Macha's mold maker upgrader, is identical. Acomparison of wages indicates that Harrington's hourlywage was substantially greater than Macha's orScheffler's and just 10 cents per hour less than Dever-eaux's. A comparison of recent wage increases, i.e., in3S Sobolewski supported Karl's testimony on this point to the extent ofstating that part of the reason for Harrington's layoff was the fact that hehad a much poorer attendance record than either Devereaux or Macha.as Oiacobbi did not testify with regard to this matter.'4 Sobolewski admitted that a number of employees received writtenwarnings but could not recall if Harrington did or not.36 Champagne will not be considered inasmuch as his job classification,truckdriver and janitor, is far removed from that of Harrington andothers with more closely related classifications.316 AMERICAN MODEL & PATTERN1981, indicates that in the last few years these employeesreceived the following increases:HarringtonMachaSchefflerDevereaux1979S.98.83.83.831980S1.06.921.181.0819815.51.48.48.49Total$2.552.232.492.40Thus, the wage structure reflects not only that Har-rington was receiving a greater hourly income thanMacha and Scheffler and just under that received by De-vereaux but that over the most recent 3 years had re-ceived wage increases greater than the other three, re-flecting greater satisfaction with Harrington's mostrecent work than with the other three.3sAll of this isreflected by the Respondent's own records.In addition to the records, there was a great deal oftestimony in which the quality of Harrington's work wascompared to that of the other employees. Harrington,himself, testified that, although there had been a halfdozen layoffs prior to the one on December II1, he hadnever before been laid off.37Rather, younger employeeshad been let go in the past instead. However, in Decem-ber 1981, three employees with less seniority than Har-rington were retained. These three-Devereaux, Macha,and Scheffier-all did pretty much the same type ofwork that Harrington did.38Harrington testified crediblythat the work of the three employees retained was not asgood as his own. He did his work faster and better andcould read a print better than the others. Devereaux, ac-cording to Harrington, could barely read a print andwould frequently come to Harrington to ask him "how aparticular part should be" and how it should be made.Similarly, Harrington testified that Macha and Scheffierwould also come to him for advice. Scheffier sometimeshad problems reading prints or with how to do a particu-lar job. On these occasions he sought Harrington's help.Harrington testified that management frequently wouldcome to him specifically to ask that he work on particu-lar jobs since he was the only one qualified to do certainkinds of machining and spotting jobs.In comparing his own work to that of Macha, Har-rington testified that Macha does very little, "as little aspossible." Macha, according to Harrington, mainlybenches and once in awhile will help somebody spot.Besides Harrington, other rank-and-file employeeswere called to testify as to the comparative quality ofHarrington's work. Thus, Larry Thomas, a trainee andan employee since December 1980, testified that he hadse Sobolewski testified that the number and amount of the raises reflectthe Employer's opinion of the particular employee.S? On one occasion he and several other employees had had theirhours cut. Sobolewski corroborated Harrington's testimony that he hadnever been laid off before and added that some other employees had beenlaid off before December II, while others had not. He also agreed thatonce there had been a short workweek assigned to some employees inlieu of a layoff.3s About 2 years before the hearing the Company bought a machinecalled a tracer or duplicator and began teaching Schemer how to operateit. The machine, however, had only been used 8 hours in 2 years andremains covered up, unused.worked with Harrington, Devereaux, Scheffler, andMacha and that he would regularly go to Harrington forhelp if he had any problems with his work. He addedthat other employees would do so as well. On these oc-casions he would ask Harrington, for example, how tomachine a specific mold. Thomas stated that he wouldseek out Harrington on these occasions because he hadbeen there at the shop for a long time, knew his job, didvery good work, was easy to get along with, and did notget angry when he asked questions of him. Thomas testi-fied further that he did not feel free to ask just any otheremployee about work problems because some people donot like to be asked questions and get irritated whenasked. He added that he felt that Harrington's work wascomparable to that of Devereaux and Schemer and thathe could also ask Devereaux and Scheffler questions al-though in some things Harrington was superior to theother two while in other things Devereaux or Schefflermight have been superior. They were pretty much on apar, according to Thomas. Macha, on the other hand,did not come close to the other three in work perform-ance, Thomas testified. There were employees workingin the shop for less time than Macha who still did betterwork than he did. Macha, Thomas testified, did lesswork than Harrington, Devereaux, and Scheffier andwhat he did was of poorer quality. Thomas testified thatexcept for the truckdrivers and Roman Laba, the metalfinisher, all other employees did the same kind of workalthough some were better qualified than others.Louis Nagy, an employee of the Respondent sinceFebruary 1977, testified that he has worked with Har-rington and is familiar with his work and with the workof the other employees. He stated that Harrington, De-vereaux, and Scheffier all do good work and that Har-rington's is not of lesser quality than that of the othertwo. He testified that he observed Macha, many times,asking Harrington questions about the job, about what todo, and how to do it. Conversely, he testified that he hadnever seen Harrington go to Macha for help. Nagystated that Macha does as little as possible, that Machawould "rather not get his hands dirty at all."Employee Frederick Ozga, an employee of the Re-spondent since August 1977, worked on the first shiftbefore his layoff but returned to the night shift uponrecall. Ozga testified that he has worked with Harring-ton, Devereaux, Schemer, and Macha and that all dogood quality work. He added, however, that Harringtonis superior to the others both as to quality and speed.Macha, Ozga stated, does mostly unskilled work and is adifferent class of worker than the other three. In Ozga'swords, he does a "different caliber of work," packaging,shipping, and receiving and once in awhile some lightbench work.The Respondent called as its witnesses to testify as toHarrington's qualifications Edward Sobolewski and Karl.I found Sobolewski's testimony difficult to understandlogically and therefore difficult to credit both as to mat-ters particularly relevant to the quality of Harrington'swork as well as to his testimony in general. Thus, Sobo-lewski testified that mold finishers do not make as muchmoney as moldmakers. The Respondent's own records317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicate, however, that other than the two leaders,Albert Blankenburg and John Payne, the highest paid in-dividual is Roman Laba, classified therein as a mold fin-isher. Not only was Laba making more money in 1981 atthe time of the layoff, but was hired at the starting wageof $5 per hour in 1971. No other employee was hired atthat high a wage before or since until 1980, 9 years later,when wage rates were generally considerably higher andby which time Laba was earning $10.34 per hour. Simi-larly, Sobolewski stated that pretty much all of themolds built by the Respondent require different degreesof mold finishing, and that, "There would be no reasonfor a mold maker to do it [finishing] because a moldmaker's too valuable." In the face of this statement thequestion comes to mind as to why the Respondent wouldkeep Devereaux, a mold finisher, while laying off Har-rington, a moldmaker. Also compare the starting hourlywages of mold finishers Devereaux $3.50 in 1974 andSchneider $3.75 in 1977 with moldmakers Harrington $3in 1973 and Macha $3.25 in 1976. Finally, Sobolewskitestified that one mold finisher was kept during the De-cember layoff because there would not have been anyreason to keep a moldmaker to do the finishing work.Despite Sobolewski's explanation here, the record indi-cates that two finishers were kept, not one, Laba whowas being paid $10.42 per hour and Devereaux who wasbeing paid $9.50 per hour. Maybe there is an explanationhere that escapes me but all I have to work with is therecord before me and it clearly indicates that two higherpriced relatively unskilled finishers (according to Sobo-lewski's testimony) were kept while the higher skilledmoldmaker, Harrington, was laid off though he was re-ceiving at the time only $9.40 per hour.Sobolewski testified concerning the qualifications ofHarrington, Devereaux, Schemer, and Macha. Apparent-ly comparing Harrington to Devereaux, Sobolewskinoted only that a moldmaker can become a finisher butwould first have to learn some finishing. He went on tostate that generally, however, the moldmaker gives themold to a bench hand to finish but is capable of finishingthe mold himself. He added that Harrington has prob-ably done mold finishing. What this testimony appears toboil down to is that moldmakers including Harringtonknow how to finish molds but usually have less qualifiedcoworkers do this work for them.With regard to Schemer, Sobolewski testified that hewas retained because of his experience, because he wasbeing trained on the duplicator, and because of his valueas a machinist. Schemer was marked as a machinist inthe Respondent's records because he was a machinist tobegin with and that is his forte, according to Sobolewski,who added that Schemer is a better machinist than Har-rington and was kept for that reason.Sobolewski's testimony that Schefer was retained be-cause of his experience is rejected in light of the fact thatHarrington has been with the Respondent more than 3years longer than Schemer and in light of the creditedtestimony that all the employees except Laba do prettymuch the same type of work. His testimony thatSchefer was retained because he had been trained onthe duplicator is rejected because of the credited testimo-ny that the duplicator has been used only for one job, fora total of 8 hours over the past several years.39Finally,Sobolewski's testimony that Schemer was retained be-cause of his value as a machinist is likewise rejected be-cause he also stated that a moldmaker has to be a ma-chinist in order to be a moldmaker. Sobolewski explainedthat part of moldmaking includes machining whereas onemay be a machinist and not a moldmaker. Harrington,Sobolewski admitted, has been a machinist. In short, So-bolewski's testimony concerning why Scheffler was re-tained rather than Harrington, I find unconvincing.Sobolewski testified that Macha was retained becausehis work was very good while Harrington's was only av-erage to good, because he had a better attendance recordand because his father was and is a customer of the Re-spondent. I reject Sobolewski's statement that Macha'swork was better than Harrington's because all of therank-and-file employees who took the stand testified oth-erwise. Moreover, Sobolewski's explanation that Macha'swage was less than Harrington's only because he startedat a later date and simply had not had time to catch upby the time of the layoff is laughable. The Respondent'sown records indicate that the following comparativewage increases were given:Macha Harrington197619771978197919801981$ .50 5 .55.60 .701.35 1.10.83 .98.92 1.06.48 .51$4.68 S 4.90It is patently clear that if Macha and Harrington were tocontinue working for the Respondent for the rest of theirnatural lives, at the rate they were going, Macha wouldnever make as much as Harrington. Sobolewski's expla-nation is rejected.Sobolewski's testimony that Macha's attendance wasbetter than Harrington's is likewise rejected for reasonsalready noted, i.e., failure to offer existing records40incorroboration of his testimony. Moreover, in a letter ofrecommendation written September 4, 1980,41 by Sobo-lewski on Harrington's behalf, he wrote that Harringtonwas conscientious and diligent. This is not something onewould write about an employee with serious attendanceproblems.Finally, in light of Sobolewski's demonstrated lack ofcredibility, I see no reason to credit his uncorroboratedstatement that Macha was retained because his fatherwas a customer of the Company. There is no indicationthat favoritism of this nature played any other part in the'9 The fact that Scheffer was classified in the Respondent's records asa duplicator calls into question the reliability of those records sinceSchemer only used the machine on one occasion over a period of years.40 During his testimony Sobolewski specifically stated that suchrecords exist.4" Sobolewski testified that Harrington's attendance was better in 1981than in 1980. Thus, if Harrington was conscientious and diligent in 1980,he was even better in 1981 when he was laid off.318 AMERICAN MODEL & PATTERNdecision concerning layoffs. Indeed, Gary Vican, Karl'sson-in-law, and Tony Giacobbi, Richard Giacobbi's son,were given no special treatment and were laid off on De-cember 11 along with other rank-and-file employees.Karl testified, for the most part, on why Macha wasretained rather than Harrington. Specifically, Karl statedthat Macha was retained because his classification wasdifferent, a statement which according to the Respond-ent's own records is not true since both Macha and Har-rington are classsified as moldmaker upgraders. Anotherreason that Macha was retained, according to Karl, wasbecause he was paid $2 less per hour than other employ-ees. True he was being paid $1.47 less per hour thanHarrington, but if money were of particular importanceto the Respondent and seniority meant nothing as is itsclaim, there were several other employees in the sameclassification as Macha making less than he was. For ex-ample, keeping in mind that Macha was classified as amoldmaker making $7.93 per hour, note that LouisNagy, another moldmaker, could have been kept for$7.55, a saving of 38 cents per hour; and Ozga, anothermoldmaker, could have been retained at $6.95, a savingof 98 cents per hour; and Thomas, another moldmaker,could have been retained at $6.08, a saving of $1.85 perhour, etc. In light of the fact that the testimony of mostwitnesses was conclusive that Macha was far from thebest worker employed, one can well understand why theRespondent might argue that he was kept in order tosave money, rather than because he was exceptionallyskilled. On the other hand, if the purpose in retainingMacha was, in fact, to save money, why did not the Re-spondent lay off Macha and keep Nagy, Ozga, Thomas,or Vican and save even more money. The reply mightbe that Macha was considered by the employer to be abetter moldmaker42than the others. If so, how aboutshowing it in wage increases:1981MachaNagyOzgaThomasVican.48.77.52.68.93Clearly of all the moldmakers, upgraders, or trainees,Macha's work was valued the least during the year 1981.Thus, it would appear that neither quality of work norsaving money was the reason Macha was retained overHarrington. Indeed, the record indicates that Macha'swork was poorer in quality than newer employees andhe was paid more than they were. Why was he kept?The logical answer is that he had seniority. If that is so,what about HarringtonlGenerally, Karl testified that Macha was retainedrather than Harrington for three reasons; better qualityof work, better attendance, and because Macha is the son4* The job classifications of the employees in question read as follows:Macha-Moldmaker upgrader.Nagy-Moldmaker trainee.Ozga-Moldmaker trainee.Thomas-Moldmaker trainee.Vican-Moldmaker trainee.of a customer. No sooner did Karl give quality of workas a reason for keeping Macha, then he withdrew this asa basis for his retention, explaining that he does not wit-ness the day-to-day operations and so cannot comparethe work of the various employees. As far as attendanceis concerned, Karl offered no evidence to support hismere statement that it was a consideration. Finally, withregard to his statement that favoritism played a part, noparticulars were offered to support this contention.Since the layoff, or shortly before the layoff, the Com-pany has initiated a new shipping and receiving proce-dure and has bought and put into operation a completefiling tool cabinet system. Macha, as of the time of thehearing, had been given duties connected with shippingand receiving and taking care of the tool crib. Karl con-ceded that Harrington would have been capable of per-forming these duties. I suspect that any one of the em-ployees could.From the totality of all testimony on the subject, bothby rank-and-file employees called as witnesses for theGeneral Counsel and by the Respondent's managerialwitnesses and from the analysis of the records profferedby the Respondent, I conclude that Harrington was aspecially valued employee, the quality of whose workwas recognized by everyone familiar with it, and that hewas not chosen for layoff because he was one of the leastqualified employees as the Respondent contends. I con-clude, further, that Harrington's attendance recordplayed no part in the Respondent's decision to lay himoff. In short, the reasons proffered by the Respondentfor laying off Harrington are not supported by therecord and I regard them as pretextual.Following the meeting of management on the morningof December 11 at which it was decided which of itsemployees the Respondent would retain and which itwould lay off, Karl, at 1 or 2 p.m., called various em-ployees into his office and advised them that they werebeing laid off. When Harrington was called in, Karl re-minded him of the hourly wage at which he had beenhired and of the fact that he was then making S9.40 perhour and so much per year. He then asked Harringtonwhy he wanted a union, stating that he had to know inorder to negotiate a contract with the Union. Harringtonreplied that he wanted the Union because of the way theemployees had been treated and the things that had goneon in the shop. Harrington explained that he was unhap-py with these things and so were the other employees.He then asked Karl if he was going to be called back.Karl answered, "Maybe in about six months if we callyou back at all."4sAlthough there had been a half dozen separate layoffsin prior years, Harrington had never been laid off buthad always been one of those retained. Even in 1975when six employees had been laid off Harrington andDevereaux were retained although cut down to 3 daysper week. In this respect, the December 11 layoff wasquite unique.4' The content of this discussion appears as described in Harrington'scredited testimony. Neither Karl nor Sobolewski, who was also present,testified on this matter.319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 14, 1982,44Karl called Harrington to tellhim to come to the shop and pick up his IRA certifi-cates. During the conversation which ensued Harringtoncommented that he hoped that Karl did not hold a per-sonal grudge against him because of what had happened.Harrington explained that he had made a promise to theother employees and felt that he had to keep that prom-ise to them. Karl replied that he did not hold a grudgeagainst Harrington but that nobody was going to tell himhow to run his business, not Harrington, not the Union,nor the Government. This conversation which is basedon the uncontradicted, credited testimony of Harringtonclearly indicates a certain displeasure on Karl's part withHarrington's role in the Union's organizing campaignand with the presence of the Union on the scene in gen-eral.On January 15 Harrington went to the shop to pick upthe IRA certificates and was told when he arrived thatSobolewski wanted to talk with him. When the two gottogether in Sobolewski's office, Sobolewski told Harring-ton that he had a job coming in and needed a man on thenight shift. He added that he was going right down theseniority list and if Harrington did not want the job hewould call the next employee on the seniority list.46AsSobolewski spoke, Harrington could see that he had alist of the Respondent's employees listed according to se-niority, Harrington's name being first, Schneider's, thenext senior employee on layoff, being second, and soforth. Harrington stated that he would like to talk withhis wife before making a decision and Sobolewski toldHarrington that he should let him know later that day.Subsequently, after discussing the matter with his wife,Harrington called Sobolewski, accepted the offer and re-turned to work on nights, on January 17 or 18.46I find the fact that Sobolewski called back the Re-spondent's laid-off employees by seniority significant andsupportive of my earlier finding that seniority was basi-cally used during layoff with Harrington being a notableexception.4On the evening of Harrington's first night back atwork, his supervisor, John Payne, and he engaged in aconversation during which Harrington asked Payne whyhe thought the Respondent had laid him off. Accordingto Harrington, Payne chuckled and said, "You knowwhy. ..because [you] struck out against Karl, and Karlwanted to put you in your place. That's why you werelaid off." Payne added that Karl had called Harringtonback because he thought Harrington had been punishedenough but had decided to put him on nights. Harring-ton replied, "Well, I'm going to be going back on days44 Hereinafter dates are in 1982 unless otherwise indicated.'5 Sobolewski testified in agreement with Harrington that the Compa-ny obtained a big order in January and decided to call back a couple ofemployees. He testified that he called Harrington first to offer the job op-portunity. He explained that Harrington was called back to work nightsbecause there were six employees already on days and only two employ.ees then working nights.46 Certain other employees had been called back earlier.47 Further evidence that the Respondent ordinarily relied on seniorityin making its decisions regarding working conditions is reflected in itspractice of approving vacation requests based on "length of service withthe company." See O.C. Exh. 3. Harrington's uncontradicted testimonyto this effect is credited.pretty soon, because I had talked to Ed Sobolewskiabout it." Payne stated, "You can forget about goingback on days."I find this conversation exceptionally instructive. Al-though Harrington assumed that Payne's statement tohim as to why he was laid off and as to what was tohappen to him on the job in the future was merely opin-ion, I find otherwise. Payne was a member of manage-ment who was to become Harrington's supervisor oncehe was recalled. As such, it is more likely than not thathigher management told him why Harrington was laidoff, why he was placed on the night shift, and why hewas going to remain on the night shift. Though for rea-sons stated infra, I would have concluded anyway thatHarrington's layoff was discriminatorily motivated,Payne's statement that he was laid off "because he struckout against Karl" is tantamount to an admission of theviolation by the Respondent. But not only was Payne'sstatement an admission of the true reason for the layoff,his further statement that Harrington could "forget aboutgoing back on days" is substantial evidence that he hadbeen told why Harrington was recalled to work nightsrather than days, and why he would remain on nights.48When this conversation is considered in light of the earli-er "grudge" conversation between Karl and Harringtonand the incidents discussed both supra, and infra, where-in management attempted to restrict Harrington's contactwith other employees, I must conclude that Harringtonwas placed on the night shift in order to isolate him fromthe day-shift employees for discriminatory reasons in vio-lation of the Act. As of November 1, 1982, the first dayof the hearing in the instant proceeding, almost 10months later, Harrington was still on the night shift, afurther indication that Payne's forecast was more thanmere opinion.The second night back on the job, and the night afterhis conversation with Payne, Harrington came in 15 or20 minutes early in order to get a cup of coffee and relaxa bit before actually starting work. After getting 30 or 40feet into the building, Harrington was stopped by Gia-cobbi who told him that he could not come in, that hehad to wait outside until his shift started. Giacobbi addedthat "They didn't want [him] in the shop organizing theday shift."49Harrington offered to wait in his car, butGiacobbi said that it was not necessary this time, butfrom then on Harrington should not come in earlier than5 minutes before the shift starts.I find that the Respondent, through Giacobbi, on thisoccasion, interfered with its employee's Section 7 rightsin violation of Section 8(a)(1) by restricting Harrington'stime in the plant prior to his shift. I also find that thestatement made by Giacobbi on January 19 as to thereason for the implementation of this restriction clearlyreflects the motive behind Sobolewski's similar interfer-ence with Harrington's movements in mid-November1981 and is substantiating evidence that Harrington's4o Payne was not called to testify.49 The content of this conversation is based on the uncontradicted,credited testimony of Harrington. Giacobbi admitted having a conversa-tion with Harrington concerning his coming to work early but did nottestify specifically as to its content.320 AMERICAN MODEL & PATTERNrecall to the night shift rather than to the day shift wasdiscriminatorily motivated.A couple of weeks after Giacobbi's warning to Har-rington, a notice was placed on the bulletin board re-garding, among other things, a prohibition against em-ployees reporting too early before or remaining too lateafter their shifts.60 I find that the posting of this noticewas a belated attempt on the part of the Respondent toadd legitimacy to its recently implemented, discrimina-torily motivated, unlawful rule. Sobolewski's and Gia-cobbi's explanations for the implementation of the rule,i.e., to prevent people from interfering with the work ofothers, is rejected in light of Giacobbi's open statementto Harrington that he did not want him reporting earlyand organizing the day shift and in further light of histestimony that employees ordinarily talk with each otherwhile they work and the Company has never felt theneed to post a notice with regard to such conversation.In summary, in addition to finding the Respondent inviolation of Section 8(a)(1) with regard to the incidentsdescribed above for the reasons explained supra, I alsofind the Respondent in violation of Section 8(aX3) withregard to the discriminatory layoff of Harrington. In sofinding, I rely on the following:1. Harrington's history since 1978 of being the leaderand spokesman for the other rank-and-file employees aswell as being friendly to management.2. Karl's statement in July 1981, as reported by Gia-cobbi, to the effect that the only problem in the shopwas Harrington and that if the Respondent got rid ofhim, it would not have any more problems. This state-ment shows displeasure with Harrington's role as leaderand spokesman for the other rank-and-file employees.3. The wage increases granted in July, occurring asthey did immediately upon management's learning of theUnion's organizational campaign, having been found tohave been designed to interfere with the employees'desire to be represented by the Union, which indicatesserious objection to such representation.4. Harrington's overt leadership role in the Union's or-ganizing campaign and the Respondent's knowledge ofHarrington's participation in the Union's organizing ef-forts obtained through his conversations with Payne inOctober and November.5. Karl's speech to employees on November 9 whereinhe stated that he was upset and could not understandwhy they wanted a union. These statements and his in-terrogation of the employees on this occasion indicateunion animus.6. Harrington's prounion statement made at the samemeeting which indicated to the Respondent that he wasstill the spokesman for the employees but no longerfriendly to the Respondent's cause.7. Harrington's prounion positional statement madeDecember 9 during his discussion with Gunsberg which0o Harrington's testimony that the notice was posted in early Februaryis credited. Testimony by Giacobbi that the notice may have been postedearlier was vague and is not credited. Karl's testimony concerning theposting of the notice is mostly irrelevant since it had to do with lunch-breaks. The date ascribed to the posting during said testimony was sup-plied to him by his attorney. The notice was not dated.indicated to the Respondent that he was still loyal to theUnion's cause.8. Harrington's acting as the Union's observer on De-cember 10 which also manifested to the Respondent hisprounion sympathies.9. Albert's repeated assurances following the electionthat he knew that Harrington was for the employees butthat he would not let anything happen to him because hewas the best man he had. These assurances clearly indi-cate that the quality of Harrington's work was highlyprized by his superiors and that later criticisms were pre-textual.10. The fact that though there had been several layoffsin the past, Harrington had never before been chosen forlayoff until the December 11 layoff, the day followingthe union victory.11. The fact that Karl announced in advance of thelayoff that the layoff would not be in accordance withseniority which indicates that he felt that the employeeswould assume it would be by seniority but that he hadalready decided not to follow seniority on this occasion.His statement indicates a planned deviation from pastpractices, otherwise there would have been no necessityor occasion to make the statement.12. The fact that despite Karl's statement to the con-trary, the December 11 layoff was generally in accord-ance with seniority, Harrington's layoff being the mostnotable exception. The Respondent's position that it doesnot follow seniority is proved false by its handling of thislayoff and by additional factors noted herein.13. The fact that the Respondent would use suchtransparent pretexts as it did in this case indicates that ithad no credible explanation for its having failed tofollow seniority and its previous procedure in laying offemployees. The Respondent failed totally in convincingme that Harrington was laid off on December 11 out ofseniority because he was least qualified and because hehad poor attendance. I conclude that inasmuch as theRespondent could not offer a reasonable explanation forlaying off Harrington, the real reason for doing so, inlight of other factors, was at least unreasonable andalmost certainly unlawful.14. The fact that during the layoff interview Karl em-phasized in his discussion with Harrington that Harring-ton had been treated well, that he had advanced from hisinitial wage rate to a better wage rate over the years, butthat he had chosen to go with the Union. These state-ments plus the interrogation which followed concerningwhy, under the circumstances, Harrington had chosenthe course he had, clearly equates to a lesson in causeand effect, where the bottom line was layoff. Briefly,Karl here advised Harrington that he had had it good,chose to opt for another course and would therebysuffer.15. The telephone conversation of January 14 whereinKarl told Harrington that he did not hold a grudgeagainst him but that nobody was going to tell him howto run his business, not Harrington, not the Union northe Government. This is indicative of anti-Harringtonand union animus.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARD16. The use of a seniority list by Sobolewski in recall-ing Harrington and other employees to work which con-vinces me that seniority was a standard ordinarily usedby the Respondent in its dealings with employees andwas its standard on December 11 despite its treatment ofHarrington.17. Payne's explanation to Harrington that the reasonfor layoff was that he had struck out against Karl (bysupporting the Union) and that Karl wanted to put himin his place. This explanation, which I believe Payne re-ceived from Karl directly, reflects my own opinion as towhat happened, even without Payne's testimony.18. The Respondent's attempts in November and thefollowing January to restrict Harrington's contact withother employees in order to interfere with their legiti-mate Section 7 protected activities indicates a continuingdesire to subvert such activities.19. The Respondent's placing Harrington, upon recall,on the night shift in order to isolate him from the day-shift employees in order to prevent him from engaging infurther union activities.20. The vacation choosing procedure used by the Re-spondent in 1982 which utilizes seniority as its basis. Theposition of the Respondent notwithstanding, this impliesthat seniority has always been in use as an indicium fordetermining working condition procedures. There is noreason why seniority should be utilized for vacation pur-poses and for no other reasons.Based on these considerations, I find that Harringtonwas discriminatorily laid off the day shift on December11 and recalled to the night shift on January 15 and thatbut for his union activity he would have been retainedthroughout this period and would still be working theday shift. Thus, I find that the Respondent, in this re-spect, violated Section 8(a)(3) of the Act.THE EFFECT OF UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth above, oc-curring in connection with its operation described above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and(3) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take appropriate andaffirmative action designed to effectuate the policies ofthe Act. In particular, as I have found that employeePaul Harrington was discriminatorily laid off, I shall rec-ommend that the Respondent be required to offer himfull and immediate reinstatement to the day shift, withbackpay and interest thereon to be computed in themanner prescribed in F. W Woolworth Co., 90 NLRB289 (1950), and Florida Steel Corp., 231 NLRB 651(1977).5111 See generally Isis Plumbing Co., 138 NLRB 716 (1962).CONCLUSIONS OF LAWI. American Model & Pattern, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW,is a labor organization within the meaning of Section2(5) of the Act.3. By granting wage increases to employees, interro-gating employees, restricting employees' time in the plantprior to and after their shifts, all for the purpose of inter-fering with the rights of employees to engage in unionactivities, the Respondent has engaged in, and is engag-ing in, unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.4. By laying off employee Paul Harrington because ofhis union activities and, upon recall, discriminatorily as-signing him to the night shift, the Respondent has en-gaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed52ORDERThe Respondent, American Model & Pattern, Inc.,Saint Clair Shores, Michigan, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from discouraging membership in,activities on behalf of, or sympathies towards the Inter-national Union, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW, or anyother labor organization by:(a) Granting wage increases to employees, interrogat-ing employees, restricting employees' time in the plantprior to and after their shifts where the purpose of suchaction is to interfere with the rights of employees underSection 7 of the Act.(b) Laying off employees because of their union activi-ties.(c) Assigning employees to the night shift because of,and in order to interfere with, their union activities.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of rights guar-anteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Offer employee Paul Harrington immediate and fullreinstatement to his former position on the day shift, or ifsuch position no longer exists, to a substantially equiva-lent position without prejudice to his seniority or otherrights and privileges and make him whole for any losses,61 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.322 AMERICAN MODEL & PAlTERNincluding any loss of pay, he may have suffered as aresult of his layoff and discriminatory assignment to thenight shift, in the manner set forth in "The Remedy"section of this Decision.(b) Preserve and, on request, make available to theBoard or its agents for examination and copying all pay-roll records, social security payment records, timecards,personnel records and reports and all other records nec-essary or useful in complying with the terms of thisOrder.(c) Post at its plant in Saint Clair Shores, Michigan,copies of the attached notice marked "Appendix."53Copies of this notice on forms provided by the RegionalDirector for Region 7, after being signed by the Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt and maintained for60 consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that such notices are not altered, defaced,or covered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.5s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."323